Dismissed and Memorandum Opinion filed March 31, 2005








Dismissed and Memorandum Opinion filed March 31, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00077-CV
____________
 
VIRGIL LEE GREENWOOD,
Appellant
 
V.
 
FRED M. HEACOCK,
Appellee
 

 
On Appeal from the 333rd District
Court
Harris County, Texas
Trial Court Cause No.
01-52840
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed October 5,
2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On February 22, 2005, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant has filed several responses.  On February 24, 2005, appellant filed a
declaration of inability to pay costs. 
On March 1, 2005, appellant filed a letter stating that he had mailed a
copy of his motion regarding inability to pay the costs of appeal to the
district court.  On March 16, 2005,
appellant filed a letter attaching a notice that his affidavit of indigence was
filed with the Harris County District Clerk on March 7, 2005.
Rule 20.1 contains the procedure for asserting indigence on
appeal.  The party filing an affidavit of
indigence must file the affidavit in the trial court with or before the notice
of appeal.  Tex. R. App. P. 20.1(c)(1). 
In this case, appellant failed to timely file an affidavit of indigence
with the trial court.  Because appellant
has not established his entitlement to proceed without advance payment of costs
and has not provided proof of payment for the clerk=s record, we must dismiss this appeal
for want of prosecution.
Furthermore, on March 7, 2005, the court issued a notice of
nonpayment of the filing fee on appeal. 
Appellant=s response to this notice was that he had filed an affidavit
of indigence in the trial court. 
However, as discussed above, this affidavit was not timely filed.  Accordingly, we may also dismiss this appeal
for nonpayment of the filing fee.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 31, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.